Citation Nr: 0732985	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of 
the right hand, hips, knees and ankles.

2.  Entitlement to service connection for osteoarthritis of 
the right elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to July 
1991 and had additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's request 
to reopen his claim for service connection for osteoarthritis 
of the hands, bilateral hips, bilateral knees and bilateral 
ankles; and denied entitlement to service connection for 
osteoarthritis of the right elbow.

In a statement received in July 2007, the veteran withdrew 
his appeal of the claim for service connection for 
osteoarthritis of the left hand.  38 C.F.R. § 20.204 (2006).

The veteran attended a hearing before the undersigned in July 
2007.  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
osteoarthritis of the right hand, right elbow, bilateral 
hips, bilateral knees and bilateral ankles addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied 
entitlement to service connection for osteoarthritis of the 
right hand, bilateral hips, bilateral knees and bilateral 
ankles.  The veteran did not file a timely appeal with 
respect to this issue and the decision is final. 

2.  Evidence received since the August 1999 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for osteoarthritis of 
the right hand, bilateral hips, bilateral knees and bilateral 
ankles.


CONCLUSIONS OF LAW

1.  The August 1999 decision, which denied entitlement to 
service connection for osteoarthritis of the right hand, 
bilateral hips, bilateral knees and bilateral ankles, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  Evidence received since the August decision is new and 
material and the claim of entitlement to service connection 
for osteoarthritis of the right hand, bilateral hips, 
bilateral knees and bilateral ankles is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

An August 1999 rating decision denied service connection for 
osteoarthritis of the right hand, bilateral hips, bilateral 
knees and bilateral ankles on the basis that the most recent 
VA examination revealed no signs of any type of arthritis and 
that the veteran's claimed condition neither occurred in nor 
was caused by service.  The veteran did not appeal the rating 
decision, and it is final.  38 U.S.C.A. § 7105.

The Board notes parenthetically that claims that were denied 
as "not well grounded" and became final between July 14, 
1999 and November 9, 2000 will be readjudicated without 
regard to the denial, provided a request for readjudication 
was received within two years of November 9, 2000.  Pub.L. 
106-475, Nov. 9, 2000, 114 Stat. 2096.  The August 1999 
decision was not premised on whether the claims were well 
grounded, and the claim for readjudication was made more than 
two years after November 9, 2000.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The veteran filed an application to reopen his claim for 
service connection for osteoarthritis of the right hand, 
bilateral hips, bilateral knees and bilateral ankles that was 
received on March 2005.  In his claim, the veteran added a 
claim for osteoarthritis of the right elbow which the RO 
considered as part of the veteran's claim for osteoarthritis 
of multiple joints in its July 2005 rating decision.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the August 1999 rating decision 
includes service department, private, and VA medical records 
reporting the presence of arthritis.  In August 2005 form 
completed by Dr. Parvati Ananthula, he stated that the 
veteran's present diagnosis; osteoarthritis of his right 
hand, both hips, knees and ankles; was "an injury, disease 
or event occurring during service," namely a "physical 
evaluation board date 1/12/05."  

A May 2001 treatment note from the service department notes 
that the veteran had complaints of pain in his bilateral 
hips, ankles, knees, right hand and right elbow that had 
their onset in 1995.  The diagnosis was osteoarthritis of all 
joints and it was determined that the veteran was unfit for 
duty.  

The treatment reports provide competent evidence of a current 
disability, an element necessary to substantiate the claim 
that was found lacking in the previous adjdudicatation.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  Therefore, new and material evidence has been 
submitted and the claim for service connection for 
osteoarthritis of the right hand, right elbow, bilateral 
hips, bilateral knees and bilateral ankles is reopened.   



ORDER

New and material evidence has been submitted and the claim 
for osteoarthritis of the right hand, right elbow, bilateral 
hips, bilateral knees and bilateral ankles is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As discussed above there are competent diagnoses of current 
arthritis and the veteran's testimony and statements provide 
competent evidence of a continuity of symptomatology.  

An examination is needed so that a medical professional can 
review the entire medical record, consider an accurate 
history, and provide an informed opinion as to whether the 
veteran has current osteoarthritis of the right hand, right 
elbow, bilateral hips, bilateral knees and bilateral ankles, 
and if so, whether the arthritis is related to service.

Additionally, at his July 2007 hearing, the veteran stated 
that he received treatment from a Dr. Lee.  The record does 
not currently contain records from Dr. Lee from the early 
1990's.  VA is required to obtain these records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should, take the 
necessary steps to obtain copies of all 
treatment records of the veteran from 
Robert C. Lee, M.D., of Kingsport, 
Tennessee. 

2.  The veteran should be afforded a VA 
examination in order to determine whether 
he has osteoarthritis of the right hand, 
right elbow, bilateral hips, bilateral 
knees and bilateral ankles and if so, the 
etiology of this disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

After completion of the examination and 
review of the record, the examiner should 
answer the following questions: 1) does 
the veteran have current osteoarthritis 
of the right hand, right elbow, bilateral 
hips, bilateral knees and bilateral 
ankles?  2) If the veteran is found to 
have current osteoarthritis of the right 
hand, right elbow, bilateral hips, 
bilateral knees and bilateral ankles, is 
it at least as likely as not (50 percent 
or greater probability) that the current 
osteoarthritis of the right hand, right 
elbow, bilateral hips, bilateral knees 
and bilateral ankles had its onset in 
service or is the result of a disease or 
injury in active service, is the result 
of a service-connected disability or if 
preexisting service, was aggravated 
thereby?

The examiner should provide a rationale 
for all opinions. 

3.  If after completion of the requested 
development the benefit sought has not 
been granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


